Citation Nr: 0736385	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954, with additional service in the Reserves.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for hearing loss and 
tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that his present hearing loss and 
tinnitus were caused by noise exposure in active service.  
This exposure occurred, the veteran maintains, during his 
parachute jumps and flights aboard Air Force aircraft, as 
well as in the course of his duties grading the combat 
efficiency of rifle companies in Battalion Efficiency Tests.  

The record reflects that the veteran served in the 82nd 
Airborne Division and in Company D, 17th Infantry Regiment, 
Far East Command, and that he received the Parachute Badge.  
While it is clear from available service personnel records 
that the veteran served in the infantry, the exact nature of 
his in-service duties and the extent of his exposure to 
acoustic trauma in service remains unclear as his complete 
service personnel records have not yet been associated with 
the record.  Because these service personnel records would be 
of assistance in clarifying his in-service duties and the 
likelihood of his exposure to acoustic trauma, they should be 
obtained. 38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

According to the National Personnel Records Center (NPRC), 
the bulk of the veteran's Reserve service medical records are 
unavailable.  When a veteran's records have been determined 
to have been destroyed, or are missing, VA has an obligation 
to search for alternative records that might support the 
veteran's case. See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In this case, multiple attempts have been made to 
secure the veteran's Reserve service medical records, and any 
further attempt to secure such records has been determined to 
be futile.  

The service medical records associated with the veteran's 
period of active service, however, are available, and are of 
record.  These service medical records reflect that at the 
time the veteran left active service in August 1954, his 
separation examination included a whisper voice test on which 
he scored a 15/15 for each ear, which was considered normal.  
However, the veteran maintains that this technique for 
assessing hearing did not include audiometric data and 
therefore was not a reliable indicator of hearing loss.

Although the veteran claims that as a Reservist in 1963, he 
underwent an audiometric examination that noted hearing loss, 
a record of that examination is not available and has not 
been associated with his claims file.   Instead, the first 
clinical evidence of hearing loss of record is dated in March 
1975, when the veteran underwent a physical examination 
shortly before retiring from the Reserves.  On  audiometric 
examination administered at that time, the veteran was found 
to have significant high-frequency hearing loss in both ears.  
The record thereafter reveals that from July 2003 to November 
2003 he received medical treatment for hearing loss and 
tinnitus.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the veteran's condition may be associated with service.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, the veteran has not yet been afforded a VA 
examination with regard to his claims for service connection 
for hearing loss and tinnitus.  Because the veteran has 
current diagnoses of bilateral sensorineural hearing loss and 
tinnitus, and it appears that the veteran, as a member of the 
infantry, had at least some exposure to noise in service, the 
Board finds that a remand for an examination and opinion 
addressing the etiology of his hearing loss and tinnitus is 
necessary in order to fairly address the merits of his 
claims.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices 
to obtain the veteran's service 
personnel records from August 1952 to 
August 1954, and any reserve personnel 
records.

2.  Schedule the veteran for an 
audiological examination for the purpose 
of ascertaining the etiology of his 
hearing loss and tinnitus.  The claims 
folder should be made available to and 
be reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  In 
ascertaining the likely etiology of the 
veteran's bilateral hearing loss and 
tinnitus, the examiner should 
specifically consider the veteran's 
service records showing his involvement 
in parachute jumping, aircraft flights, 
and grading the combat efficiency of 
rifle companies, as a means of assessing 
the likelihood of his exposure to 
acoustic trauma in the course of those 
activities.  Additionally, the examiner 
should assess the reliability of the 
veteran's August 1954 separation 
examination indicating that his hearing 
had been checked by whispered voice and 
found to be normal.  The examiner should 
also evaluate whether the veteran's 
post-service employment may have 
resulted in any acoustic trauma.  
Finally, the examiner should consider 
the veteran's March 1975 quadrennial 
examination results showing high-
frequency hearing loss and his 2003 
treatment records for hearing loss and 
recurrent tinnitus.  In rendering the 
opinion, the examiner should state 
whether it is as likely as not (50 
percent probability or greater) that the 
veteran's current hearing loss and 
tinnitus (or any portion thereof) was 
incurred during his service or is in any 
respect related to his active service. 

3.  Then, readjudicate the claims for 
service connection for bilateral hearing 
loss and recurrent tinnitus.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate period for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for development or other 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


